Citation Nr: 0628897	
Decision Date: 09/12/06    Archive Date: 09/20/06

DOCKET NO.  99-22 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for residuals of a head 
injury.  

3.  Entitlement to service connection for a left knee 
disability.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from May 1973 to August 
1976.    

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Fort 
Harrison, Montana, which denied entitlement to service 
connection for PTSD, residuals of a head injury, and a left 
knee disability.    

In September 2004, this matter was remanded to the RO for 
additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he incurred residuals of a head 
injury, a left knee disability, and PTSD as a result of a 
trash ejector failure while serving on board the USS Thomas 
Jefferson.  Although this incident is not reflected in his 
service medical or personnel records, a fellow service member 
has submitted statements which corroborate the veteran's 
recollection of the incident.  A May 2000 response from the 
Department of the Navy, Office of the Chief of Operations, 
suggests that the deck logs from the USS Thomas Jefferson 
could be searched if the events searched for were narrowed 
down by place and time.  During the November 2000 personal 
hearing before a hearing officer at the RO, the veteran 
testified that the trash ejector failure and resulting 
accident occurred sometime between November 17, 1975, and 
December 25, 1975.  

In September 2004, the Board remanded this matter to the RO 
so that the RO could make another attempt to search for the 
1975 deck logs.  In November 2004, the National Archives 
informed the RO that the deck logs were in the custody of the 
Naval Historical Center, Ships Branch History.  In March 
2005, the RO contacted the Naval Historical Center.  In May 
2005, the Naval Historical Center informed the RO that they 
did not have the deck logs.  The RO again contacted the 
National Archives.  In July 2005, the National Archives 
stated that they did not have the deck logs.  In July 2005 
and November 2005, the RO contacted the Department of Navy, 
Chief of Naval Operations and requested a search of the deck 
logs.  In January 2006, the Department of Navy, Chief of 
Naval Operations, informed the RO that the 1975 deck logs 
were currently being transferred to the National Archives.  

The Board finds that the RO should contact the National 
Archives and request a search of the deck logs of the USS 
Thomas Jefferson in order to verify the trash ejector 
accident which occurred between November 17, 1975 and 
December 25, 1975.  The Veterans Claims Assistance Act of 
2000 (VCAA), specifically provides that in the case of a 
claim for disability compensation, the duty to assist 
includes obtaining the claimant's service medical records 
and, if the claimant has furnished the Secretary information 
sufficient to locate such records, other relevant records 
pertaining to the claimant's active military, naval, or air 
service that are held or maintained by a governmental entity.  
VA's duty to assist also includes obtaining any other 
relevant records held by any Federal department or agency 
that the claimant adequately identifies and authorizes the 
Secretary to obtain.  38 U.S.C.A. § 5103A(c) (West 2002).  
Whenever the Secretary attempts to obtain records from a 
Federal department or agency...the efforts to obtain those 
records shall continue until the records are obtained unless 
it is reasonably certain that such records do not exist or 
that further efforts to obtain those records would be futile.  
38 U.S.C.A. § 5103A(b)(3) (West 2002).  The Board finds that 
at this point in time, based upon the information in the 
January 2006 letter from the Department of the Navy, further 
efforts to search the deck logs for verification of the 
incident in question are not futile, and the RO should again 
contact the National Archives and request that a search be 
made.     

Accordingly, this case is remanded for the following action: 

1.  The RO should request verification 
from the National Archives and Records 
Administration, Modern Military Records, 
of a trash ejector failure and resulting 
accident and head injury to the veteran 
on the USS Thomas Jefferson sometime 
between November 17, 1975, and December 
25, 1975. 

2.  Then the RO should readjudicate the 
issues on appeal.  If all the desired 
benefits are not granted, a supplemental 
statement of the case should be furnished 
to the veteran and his representative.  
The case should then be returned to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



